DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 6, 8, and 10-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7, and 9 are cancelled.  Claims 6, 8, and 10-11 are amended.

Response to Amendment
	The amendments filed on 4 Jun. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 6, and 8-10 because of minor informalities is withdrawn.
	In view of Applicants arguments, the rejection of claims 6-7 and 10-11 under 35 USC 102(a)(2) as being anticipated by Toyama et al. (US 10,081,620 B2; filed 1 Sep. 2016) is withdrawn.
	In view of Applicants amendments, the rejection of claim 6 under 35 USC 102(a)(1) as being anticipated by STN Reg. No. 1387851-74-2 (STN International; entered 8 Aug. 2012) is withdrawn.
	In view of Applicants arguments, the rejection of claims 6-11 under 35 USC 103 as unpatentable over Izawa et al. (CA 2953692 A1; published 30 Dec. 2015), in view of Toyama et al. (US 10,081,620 B2; filed 1 Sep. 2016) is withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2011/0112293 A1; published 12 May 2011), in view of Graham et al. (US 2012/0238740 A1; published 20 Sep. 2012) and Pozgay et al. (Org. Lett; published 1999) for the reasons cited in the Office action filed on 9 Mar. 2021.

Applicants Arguments
	Applicants assert that Graham only mentions in [0035] that the leaving group LM has characteristics due to the increased lipophilicity that allow any species that contain LM to be easily separated from other species that do not contain LM.  Graham fails to disclose any leaving group having a hydrophobic tag, which is characteristic to the present application, more specifically, the amidebenzenesulfonyloxy group of the compound of formula (2).  Pozgay fails to disclose any leaving group having a hydrophobic amide tag which is characteristic to the present application, more specifically the amide benzenesulfonyloxy group of the compound of formula (2).

Applicant's arguments filed 4 Jun. 2021 have been fully considered but they are not persuasive.  Cyr teaches labeling precursors of formula S-L-M wherein M is a purification moiety that has the characteristic that allow species that contain said purification moiety M to be separated from other species that do not contain the purification moiety M.  The purification, i.e. separation of M-containing species from non-M containing species is accomplished directly on 
    PNG
    media_image1.png
    140
    410
    media_image1.png
    Greyscale
 and 7 
    PNG
    media_image2.png
    209
    257
    media_image2.png
    Greyscale
, Cyr teaches where to place the moiety that enables separation of the M-containing species from the non-M containing species by solid phase separation.  In both compounds, the moiety that enables separation was placed at the amide functionality.  Note that the labeling precursors 4 and 7 read in part on the instant labeling precursors of general formula (2) in claim 6 wherein S is a substrate (naphthalene), L is a C2 alkyl, p=0, R1=Me (C1 alkyl) and R2= propargyl (4) or substituted propyl (7).  The cLogP or compounds 4 and 7 are about 4.06 and 4.5, respectively and the cLogP of the fluorine labeled compound of formula (1) is about 3.4.  
Graham similarly teaches precursor compounds of formula S-L-M where M contains a moiety that enables separation of M-containing species with non-M containing species by SPE separation.  In Graham, the modified leaving group M has characteristics due to the increased lipophilicity that allows any species that contains M to be easily separated from other species that do not contain M.  Graham teaches that the difference in logD of the precursor compound of formula S-L-M (formula I in Graham) and the fluorine labeled compound (formula II in Graham) is preferably greater than 2, more preferably greater than 4.  In Graham, a moiety that enables separation of the M containing species from the non-M containing species a is a branched C8 alkyl 
    PNG
    media_image3.png
    121
    162
    media_image3.png
    Greyscale
.  In view of Graham, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the precursor 11 alkyl (dodecyl) groups for separation with Sep Pak C18 cartridges.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618